                Case 1:20-bk-11006-VK                  Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                      Desc
                                                       Main Document    Page 1 of 53

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Lev Investments, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  PO Box 16646
                                  Beverly Hills, CA 90209
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  13854 Albers Street Sherman Oaks, CA 91401
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 1:20-bk-11006-VK                      Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                   Desc
                                                            Main Document    Page 2 of 53
Debtor    Lev Investments, LLC                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 1:20-bk-11006-VK                    Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                     Desc
                                                         Main Document    Page 3 of 53
Debtor   Lev Investments, LLC                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 1:20-bk-11006-VK   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                        Main Document    Page 4 of 53
    Case 1:20-bk-11006-VK      Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                               Main Document    Page 5 of 53
                                      2018 TAX RETURN

                                          Client Copy

Client:         P2727
Prepared for:   LEV INVESTMENTS LLC
                423 N PALM ST, APT 305
                BEVERLY HILLS, CA 90210
                310-913-6904




Prepared by:    Alex Polovinchik, CPA
                POLOVINCHIK, FRID & NOVAK, LLP
                860 VIA DE LA PAZ, SUITE E-1
                PACIFIC PALISADES, CA 90272
                (323) 654-3500


Date:           May 15, 2020
Comments:




Route to:



                                        FDIL2001L   05/22/18
Case 1:20-bk-11006-VK   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                        Main Document    Page 6 of 53




                           2018 Partnership Return
                                 prepared for:
                          LEV INVESTMENTS LLC
                           423 N PALM ST, APT 305
                          BEVERLY HILLS, CA 90210




                   POLOVINCHIK, FRID & NOVAK, LLP
                      860 VIA DE LA PAZ, SUITE E-1
                      PACIFIC PALISADES, CA 90272
      Case 1:20-bk-11006-VK       Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15     Desc
                                  Main Document    Page 7 of 53
POLOVINCHIK, FRID & NOVAK, LLP                                                  Client P2727
860 VIA DE LA PAZ, SUITE E-1                                                    May 15, 2020
PACIFIC PALISADES, CA 90272
(323) 654-3500


LEV INVESTMENTS LLC
423 N PALM ST, APT 305
BEVERLY HILLS, CA 90210
310-913-6904


                                            FEDERAL FORMS

    Form 1065                  2018 U.S. Return of Partnership Income
    Schedule B-1               Information on Partners Owning 50% or More
    Schedule K-1               Partner's Share of Income, Deductions, Credits
    Form 8879-PE               IRS e-file Signature Authorization



                                           CALIFORNIA FORMS

    Form 568                   2018 California LLC Return of Income
    Form 3522                  Limited Liability Company Tax Voucher
    Form 8453-LLC              Declaration for Electronic Filing



                                              FEE SUMMARY

    Preparation Fee
         Case 1:20-bk-11006-VK                                   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15         Desc
                                                                 Main Document    Page 8 of 53

2018                                                         Federal Income Tax Summary                                    Page 1
                                                                              LEV INVESTMENTS LLC                        XX-XXXXXXX


                                                                                                        2018     2017          Diff
 TRADE OR BUSINESS INCOME
  Gross receipts less returns. . . . . . . . . . . . . . . . . . . .                                 212,141   33,542     178,599
  Gross profit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   212,141   33,542     178,599
  Total income (loss). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 212,141   33,542     178,599

 TRADE OR BUSINESS DEDUCTIONS
  Total deductions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 0        0            0
 SCHEDULE K - INCOME
  Ordinary business income (loss). . . . . . . . . . . . . .                                         212,141   33,542     178,599

 SCHEDULE K - OTHER
  Other items reported separately. . . . . . . . . . . . . .                                         212,141        0     212,141
 SCHEDULE L - BALANCE SHEET
  Beginning Assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 0        0           0
  Beginning Liabilities and Capital. . . . . . . . . . .                                              33,542        0      33,542

   Ending Assets. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          0        0           0
   Ending Liabilities and Capital . . . . . . . . . . . . . . .                                      245,683   33,542     212,141
         Case 1:20-bk-11006-VK                                       Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                            Desc
                                                                     Main Document    Page 9 of 53

2018                                                         Federal Balance Sheet Summary                                                        Page 1
                                                                                  LEV INVESTMENTS LLC                                           XX-XXXXXXX


 ENDING ASSETS
   Total Assets. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

 ENDING LIABILITIES & CAPITAL
   Partners' capital accounts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 245,683
      Total Liabilities and Capital . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    245,683
         Case 1:20-bk-11006-VK                                  Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15          Desc
                                                                Main Document    Page 10 of 53

2018                                                      California Income Tax Summary                                    Page 1
                                                                              LEV INVESTMENTS LLC                        XX-XXXXXXX


                                                                                                        2018     2017          Diff
 TRADE OR BUSINESS INCOME
  Gross receipts less returns. . . . . . . . . . . . . . . . . . . .                                 212,141   33,542     178,599
  Gross Profit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   212,141   33,542     178,599
  Total income (loss). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 212,141   33,542     178,599

 TRADE OR BUSINESS DEDUCTIONS
  Total deductions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 0        0            0
 INCOME
  Ordinary income (loss) . . . . . . . . . . . . . . . . . . . . . . . . . . .                       212,141   33,542     178,599
       Case 1:20-bk-11006-VK    Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                                Main Document    Page 11 of 53

2018                                General Information                             Page 1
                                     LEV INVESTMENTS LLC                          XX-XXXXXXX


 Forms needed for this return

 Federal:    1065, Sch B-1, Sch K-1, 8879-PE
 California: 568, 3522, 8453-LLC




 Carryovers to 2019

 None
       Case 1:20-bk-11006-VK                   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                 Desc
                                               Main Document    Page 12 of 53
                                                     Voucher at bottom of page.

                                                            Form FTB 3522

                                   IF AMOUNT OF PAYMENT IS ZERO, DO NOT MAIL THIS VOUCHER.




                    WHERE TO FILE:         Using black or blue ink, make a check or money order payable to the
                                           'Franchise Tax Board.' Write the California SOS file number, FEIN, and
                                           '2019 FTB 3522' on the check or money order. Detach the payment
                                           voucher from the bottom of the page. Enclose, but do not staple, your
                                           payment with the voucher and mail to:
                                                      FRANCHISE TAX BOARD
                                                      PO BOX 942857
                                                      SACRAMENTO CA 94257-0531

                    Make all checks or money orders payable in U.S. dollars and drawn against a U.S. financial institution.




                    WHEN TO FILE:          Fiscal Year ' File and Pay by the 15th day of the 4th month after
                                                         the beginning of the taxable year.
                                           Calendar Year ' File and Pay by April 15, 2019.

                    When the due date falls on a weekend or holiday, the deadline to file and pay without penalty
                    is extended to the next business day.




                    ONLINE SERVICES:       Make a payment online using Web Pay for Businesses. LLCs can make an
                                           immediate payment or schedule payments up to a year in advance. For more
                                           information, go to ftb.ca.gov/pay.




            DETACH HERE                   IF NO PAYMENT IS DUE, DO NOT MAIL THIS VOUCHER                            DETACH HERE



TAXABLE YEAR                                                                                                          CALIFORNIA FORM

  2019         LLC Tax Voucher                                                                                                3522
201502210681 LEVI XX-XXXXXXX     310-913-6904                                                       19                FORM        0
TYB 01-01-2019    TYE 12-31-2019
LEV INVESTMENTS LLC

423 N PALM ST APT 305
BEVERLY HILLS      CA                     90210


                                                                               Amount of Payment                               800.



        CALA0501L   11/27/18
                                                059             6111196                                               FTB 3522 2018
                Case 1:20-bk-11006-VK                            Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                                       Desc
                                                                Main Document     Page 13 of 53
Form   8879-PE                                         IRS e-file Signature Authorization for Form 1065                                                                                              OMB No. 1545-0123


                                                       G Return completed Form 8879-PE to your ERO. (Don't send to the IRS.)

                                                                 G Go to www.irs.gov/Form8879PE for the latest information.
                                                                                                                                                                                                       2018
Department of the Treasury
Internal Revenue Service                  For calendar year 2018, or tax year beginning                                        , 2018, and ending                                ,             .
Name of partnership                                                                                                                                                                  Employer identification number
LEV INVESTMENTS LLC                                                                                                                                                                  XX-XXXXXXX
Part I Tax Return Information (Whole dollars only)
  1    Gross receipts or sales less returns and allowances (Form 1065, line 1c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        1                212,141.
  2    Gross profit (Form 1065, line 3). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   2                212,141.
  3    Ordinary business income (loss) (Form 1065, line 22) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        3                212,141.
  4    Net rental real estate income (loss) (Form 1065, Schedule K, line 2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    4
  5    Other net rental income (loss) (Form 1065, Schedule K, line 3c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 5
Part II          Declaration and Signature Authorization of Partner or Member
                 (Be sure to get a copy of the partnership's return)
Under penalties of perjury, I declare that I am a partner or member of the above partnership and that I have examined a copy of the partnership's
2018 electronic return of partnership income and accompanying schedules and statements and to the best of my knowledge and belief, it is true,
correct, and complete. I further declare that the amounts in Part I above are the amounts shown on the copy of the partnership's electronic
return of partnership income. I consent to allow my electronic return originator (ERO), transmitter, or intermediate service provider to send the
partnership's return to the IRS and to receive from the IRS (a) an acknowledgement of receipt or reason for rejection of the transmission and
(b) the reason for any delay in processing the return. I have selected a personal identification number (PIN) as my signature for the partnership's
electronic return of partnership income.
Partner or Member's PIN: check one box only


            X      I authorize            POLOVINCHIK, FRID & NOVAK, LL to enter my PIN                                                                 62727                        as my signature on the
                                                                     ERO firm name                                                                      Don't enter all zeros
                   partnership's 2018 electronically filed return of partnership income.


                   As a partner or member of the partnership, I will enter my PIN as my signature on the partnership's 2018 electronically filed
                   return of partnership income.

Partner or member's signature                                                                                         G
Title G PARTNER                                                                                                                                                                             Date G


Part III         Certification and Authentication

ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                                                          96817019648
                                                                                                                                                           Don't enter all zeros




I certify that the above numeric entry is my PIN, which is my signature on the 2018 electronically filed return of partnership income for the
partnership indicated above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file Application
and Participation, and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business Returns.

ERO's signature G Alex                    Polovinchik, CPA                                                                                       Date G


                                                                      ERO Must Retain This Form ' See Instructions
                                                              Don't Submit This Form to the IRS Unless Requested To Do So

BAA For Paperwork Reduction Act Notice, see instructions.                                                                                                                                          Form 8879-PE (2018)




                                                                                                     PTPA0901L       08/08/18
               Case 1:20-bk-11006-VK                                              Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                                             Desc
                                                                                  Main Document    Page 14 of 53
                                                                              U.S. Return of Partnership Income                                                                                                           OMB No. 1545-0123
Form    1065                                            For calendar year 2018, or tax year beginning                  , 2018,
Department of the Treasury                                                  ending                  , 20         .                                                                                                          2018
Internal Revenue Service                                 G Go to www.irs.gov/Form1065 for instructions and the latest information.
A    Principal business activity                                                                                                                                                                                D     Employer identification no.

INVESTMENT                                                                                                                                                                                                      XX-XXXXXXX
B    Principal product or service                                LEV INVESTMENTS LLC                                                                                                                            E     Date business started
                                                 Type
                                                                 423 N PALM ST, APT 305
REAL ESTATE                                       or
                                                                 BEVERLY HILLS, CA 90210                                                                                                                            5/04/2015
                                                 Print
C    Business code number                                                                                                                                                                                       F     Total assets (see instructions)


531210                                                                                                                                                                                                          $                                 0.
G Check applicable boxes:                             (1)           Initial return          (2)           Final return            (3)           Name change             (4)          Address change                 (5)       Amended return
H Check accounting method: (1) X Cash                            (2)           Accrual                   (3)            Other (specify) G
I  Number    of Schedules K-1.  Attach one  for each person        who     was     a   partner      at   any     time     during the tax year.                           G                                                                          1
J  Check   if Schedules   C and  M-3  are  attached  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..........................                                          G
Caution: Include only trade or business income and expenses on lines 1a through 22 below. See the instructions for more information.
              1 a Gross receipts or sales. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1a               212,141.
                b Returns and allowances. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    1b
                c Balance. Subtract line 1b from line 1a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  1c                 212,141.
              2     Cost of goods sold (attach Form 1125-A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    2
    I         3     Gross profit. Subtract line 2 from line 1c . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                3                  212,141.
    N
    C         4     Ordinary income (loss) from other partnerships, estates, and trusts
    O               (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               4
    M
    E         5     Net farm profit (loss) (attach Schedule F (Form 1040)) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              5
              6     Net gain (loss) from Form 4797, Part II, line 17 (attach Form 4797) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         6
              7     Other income (loss)
                    (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               7
             8      Total income (loss). Combine lines 3 through 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      8                     212,141.
        S    9 Salaries and wages (other than to partners) (less employment credits). . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                9
        E
        E   10 Guaranteed payments to partners. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               10
      I     11 Repairs and maintenance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        11
      N
      S     12 Bad debts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         12
      T
      R     13 Rent. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    13
    D S
    E       14 Taxes and licenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 14
    D F
    U O     15 Interest (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    15
    C R
    T       16 a Depreciation (if required, attach Form 4562). . . . . . . . . . . . . . . . . . . . . . . . . . . 16 a
    I L        b Less depreciation reported on Form 1125-A and elsewhere on return. . . . 16 b                                                                                                              16c
    O I
    N M     17 Depletion (Do not deduct oil and gas depletion.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           17
    S I
      T     18 Retirement plans, etc . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  18
      A
      T     19 Employee benefit programs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          19
      I
      O     20 Other deductions (att stmt) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            20
      N
      S     21      Total deductions. Add the amounts shown in the far right column for lines 9 through 20. . . . . . . . . . . . .                                                                         21
            22      Ordinary business income (loss). Subtract line 21 from line 8. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                  22                     212,141.
    T       23      Interest due under the look-back method ' completed long-term contracts (attach Form 8697) . . . . . .
    A                                                                                                                                                                                                       23
    X       24      Interest due under the look-back method ' income forecast method (attach Form 8866) . . . . . . . . . . . .                                                                             24
    A       25      BBA AAR imputed underpayment (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            25
    N
    D       26      Other taxes (see instructions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    26
    P       27      Total balance due. Add lines 23 through 26 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  27
    A
    Y       28      Payment (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   28
    M       29      Amount owed. If line 28 is smaller than line 27, enter amount owed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    E                                                                                                                                                                                                       29
    N       30      Overpayment. If line 28 is larger than line 27, enter overpayment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    T                                                                                                                                                                                                       30
                        Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
                        true, correct, and complete. Declaration of preparer (other than partner or limited liability company member) is based on all information of which preparer has any
                        knowledge.
Sign                                                                                                                                                            May the IRS discuss this return
                                                                                                                                                                with the preparer shown below?
Here
                        A    Signature of partner or limited liability company member                                                Date
                                                                                                                                                                  A
                                                                                                                                                                See instructions.
                                                                                                                                                                                      Yes       No                                X
                        Print/Type preparer's name                                           Preparer's signature                                            Date                                                         PTIN
                                                                                                                                                                                             Check         if

Paid                    Alex Polovinchik, CPA          Alex Polovinchik, CPA                                                                                                                            P01303287
                                                                                                                                                                                             self-employed

Preparer                Firm's name    G POLOVINCHIK, FRID & NOVAK, LLP                                                                                                               Firm's EIN G XX-XXXXXXX

Use Only                Firm's address G 860 VIA DE LA PAZ, SUITE E-1

                                         PACIFIC PALISADES, CA 90272                                                                                                                  Phone no.            (323) 654-3500

BAA For Paperwork Reduction Act Notice, see separate instructions.                                                                                            PTPA0105L 09/10/18                                             Form 1065 (2018)
                 Case 1:20-bk-11006-VK                                             Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                                          Desc
                                                                                   Main Document    Page 15 of 53
Form 1065 (2018) LEV                INVESTMENTS LLC                                                                                                                                                XX-XXXXXXX                                Page 2
Schedule B                       Other Information
 1       What type of entity is filing this return? Check the applicable box:                                                                                                                                                            Yes   No
     a      Domestic general partnership                b     Domestic limited partnership
     c    X Domestic limited liability company                                        d        Domestic limited liability partnership
     e         Foreign partnership                                                    f        Other G
 2     At the end of the tax year:
     a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
       organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
       the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information on Partners
       Owning 50% or More of the Partnership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                X
     b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of the
       partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information on Partners
       Owning 50% or More of the Partnership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         X
 3     At the end of the tax year, did the partnership:
     a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled
       to vote of any foreign or domestic corporation? For rules of constructive ownership, see instructions. If "Yes," complete (i)
       through (iv) below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          X
                                           (i) Name of Corporation                                                                       (ii) Employer                             (iii) Country of                       (iv) Percentage
                                                                                                                                         Identification                             Incorporation                             Owned in
                                                                                                                                        Number (if any)                                                                     Voting Stock




      b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital
        in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial interest of a trust? For
        rules of constructive ownership, see instructions. If "Yes," complete (i) through (v) below. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                      X
                                           (i) Name of Entity                                                                   (ii) Employer                         (iii) Type of               (iv) Country of              (v) Maximum
                                                                                                                                Identification                            Entity                   Organization                 Percentage
                                                                                                                               Number (if any)                                                                                Owned in Profit,
                                                                                                                                                                                                                              Loss, or Capital




  4     Does the partnership satisfy all four of the following conditions?                                                                                                                                                               Yes   No
      a The partnership's total receipts for the tax year were less than $250,000.
      b The partnership's total assets at the end of the tax year were less than $1 million.
      c Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including extensions)
        for the partnership return.
      d The partnership is not filing and is not required to file Schedule M-3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    X
        If "Yes," the partnership is not required to complete Schedules L, M-1, and M-2; item F on page 1 of Form 1065; or
        item L on Schedule K-1.
  5      Is this partnership a publicly traded partnership as defined in section 469(k)(2)?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              X
  6      During the tax year, did the partnership have any debt that was canceled, was forgiven, or had the terms modified so as to
         reduce the principal amount of the debt?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              X
  7      Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide information on
         any reportable transaction? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  X
  8      At any time during calendar year 2018, did the partnership have an interest in or a signature or other authority over
         a financial account in a foreign country (such as a bank account, securities account, or other financial account)? See the
         instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial
         Accounts (FBAR). If "Yes," enter the name of the foreign country.     G                                                                                                                                                                X
  9      At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or transferor to, a
         foreign trust? If "Yes," the partnership may have to file Form 3520, Annual Return To Report Transactions With Foreign
         Trusts and Receipt of Certain Foreign Gifts. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              X
 10 a Is the partnership making, or had it previously made (and not revoked), a section 754 election? . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                 X
      See instructions for details regarding a section 754 election.
    b Did the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? If "Yes," attach a
      statement showing the computation and allocation of the basis adjustment. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                               X
BAA                                                                                                           PTPA0112L 09/04/18                                                                                            Form 1065 (2018)
                 Case 1:20-bk-11006-VK                                              Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                                               Desc
                                                                                    Main Document    Page 16 of 53
Form 1065 (2018)                 LEV INVESTMENTS LLC                                                                                                                                             XX-XXXXXXX                                          Page 3
Schedule B                       Other Information (continued)
                                                                                                                                                                                                                                               Yes     No
      c Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b) because of a substantial
        built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined under section 734(d))? If "Yes," attach
        a statement showing the computation and allocation of the basis adjustment. See instructions                                                                                                                                                   X
 11     Check this box if, during the current or prior tax year, the partnership distributed any property received in a like-kind
        exchange or contributed such property to another entity (other than disregarded entities wholly owned by the
        partnership throughout the tax year). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G
 12     At any time during the tax year, did the partnership distribute to any partner a tenancy-in-common or other undivided interest
        in partnership property?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      X
 13     If the partnership is required to file Form 8858, Information Return of U.S. Persons With Respect To Foreign Disregarded
        Entities (FDEs) and Foreign Branches (FBs), enter the number of Forms 8858 attached.
        See instructions G
 14     Does the partnership have any foreign partners? If "Yes," enter the number of Forms 8805, Foreign Partner's Information
        Statement of Section 1446 Withholding Tax, filed for this partnership. G                                                                                                                                                                       X
 15     Enter the number of Forms 8865, Return of U.S. Persons With Respect to Certain Foreign Partnerships, attached
        to this return. G
 16 a Did you make any payments in 2018 that would require you to file Form(s) 1099? See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                    X
      b If "Yes," did you or will you file required Form(s) 1099?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       X
 17     Enter the number of Form(s) 5471, Information Return of U.S. Persons With Respect To Certain Foreign Corporations,
        attached to this return. G
 18     Enter the number of partners that are foreign governments under section 892.                                                                G0
 19     During the partnership's tax year, did the partnership make any payments that would require it to file Form 1042 and 1042-S
        under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                  X
 20     Was the partnership a specified domestic entity required to file Form 8938 for the tax year? See the Instructions for
        Form 8938. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           X
 21     Is the partnership a section 721(c) partnership, as defined in Treasury Regulations section 1.721(c)-1T(b)(14)? . . . . . . . . . . . . . . .                                                                                                  X
 22     During the tax year, did the partnership pay or accrue any interest or royalty for which the deduction is not allowed under
        section 267A? See instructions. If "Yes," enter the total amount of the disallowed deductions.       G$
 23     Did the partnership have an election under section 163(j) for any real property trade or business or any farming business in
        effect during the tax year? See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      X
 24     Does the partnership satisfy one of the following conditions and the partnership does not own a pass-through entity with current
        year, or prior year, carryover excess business interest expense? See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                X
      a The partnership's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
        current tax year do not exceed $25 million, and the partnership is not a tax shelter, or
      b The partnership only has business interest expense from (1) an electing real property trade or business, (2) an electing
        farming business, or (3) certain utility businesses under section 163(j)(7).
        If "No," complete and attach Form 8990.
 25     Is the partnership electing out of the centralized partnership audit regime under section 6221(b)? See instructions.                                                                                                                           X
        If "Yes," the partnership must complete Schedule B-2 (Form 1065). Enter the total from Schedule B-2, Part III,
        line 3. G
        If "No," complete Designation of Partnership Representative below.
Designation of Partnership Representative (see instructions)
Enter below the information for the partnership representative (PR) for the tax year covered by this return.
                                                                                                                                                                      U.S. taxpayer
Name of
PR            A       EKATERINA LYUDKOVSKAYA
                                                                                                                                                                      identification
                                                                                                                                                                      number of PR
                                                                                                                                                                                             A Foreign                     US
U.S. address of PR
                            A                                                                                                                                         U.S. phone
                                                                                                                                                                      number of PR            A
If the PR is an                                                                                                                                                       U.S. taxpayer
entity, name of                                                                                                                                                       identification
the designated                                                                                                                                                        number of the
individual for
the PR
                     A                                                                                                                                                designated
                                                                                                                                                                      individual            A
                                                                                                                                                                      U.S. phone
                                                                                                                                                                      number of
U.S. address of
designated
individual
                           A                                                                                                                                          designated
                                                                                                                                                                      individual            A
 26     Is the partnership attaching Form 8996 to certify as a Qualified Opportunity Fund? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                         X
        If "Yes," enter the amount from Form 8996, line 13. G $
BAA                                                                                                              PTPA0112L 12/21/18                                                                                               Form 1065 (2018)
                 Case 1:20-bk-11006-VK                                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                                       Desc
                                                                                 Main Document    Page 17 of 53
Form 1065 (2018)                LEV INVESTMENTS LLC                                                                                                                                              XX-XXXXXXX                      Page 4
Schedule K                      Partners' Distributive Share Items                                                                                                                                                Total amount
                  1 Ordinary business income (loss) (page 1, line 22). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              1               212,141.
                  2 Net rental real estate income (loss) (attach Form 8825) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   2
                  3 a Other gross rental income (loss) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3a
                    b Expenses from other rental activities (attach stmt). . . . . . . . . . . . . . . . . . . . . . . . . . . . 3b
                    c Other net rental income (loss). Subtract line 3b from line 3a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    3c
                  4 Guaranteed payments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        4
                  5 Interest income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                5
Income            6      Dividends and dividend equivalents: a               Ordinary dividends. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    6a
(Loss)
                                                                          b Qualified dividends . . . . . . . . . . . . . . . . . . . . . . . . .     6b
                                                                          c Dividend equivalents. . . . . . . . . . . . . . . . . . . . . . . . .     6c
                  7 Royalties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          7
                  8 Net short-term capital gain (loss) (attach Schedule D (Form 1065)). . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             8
                  9 a Net long-term capital gain (loss) (attach Schedule D (Form 1065)) . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           9a
                    b Collectibles (28%) gain (loss). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       9b
                    c Unrecaptured section 1250 gain (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . .                       9c
                 10 Net section 1231 gain (loss) (attach Form 4797) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             10
                 11 Other income (loss) (see instructions) Type G                                                                                                                                         11
                 12 Section 179 deduction (attach Form 4562). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         12
                 13 a Contributions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           13a
Deduc-
tions               b Investment interest expense. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          13b
                    c Section 59(e)(2) expenditures: (1) Type G                                                                                                     (2) Amount G                         13c(2)
                    d Other deductions (see instructions) Type G                                                                                                                                         13d
Self-            14 a Net earnings (loss) from self-employment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     14a
Employ-             b Gross farming or fishing income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            14b
ment
                    c Gross nonfarm income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     14c
                 15 a Low-income housing credit (section 42(j)(5)). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      15a
                    b Low-income housing credit (other) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              15b
                    c Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable) . . . . . . . . . . . . . . . . . . . . . . . . .                                     15c
Credits
                    d Other rental real estate credits (see instructions) Type G                                                                                                                         15d
                    e Other rental credits (see instructions) . . . . . . . . . . . Type G                                                                                                               15e
                    f Other credits (see instructions) . . . . . . . . . . . . . . . . . Type G                                                                                                          15f
                 16 a Name of country or U.S. possession . . . G
                    b Gross income from all sources. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           16b
                    c Gross income sourced at partner level. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 16c
                         Foreign gross income sourced at partnership level
                      d Section 951A category                      G                e Foreign branch category G                                                                                          16e
                      f Passive category G                              g General category G                                                  h Other (att. stmt.)G                                      16h
Foreign
Trans-                  Deductions allocated and apportioned at partner level
actions               i Interest expense G                                       j Other . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . G                                   16j
                        Deductions allocated and apportioned at partnership level to foreign source income
                      k Section 951A category                      G                                       l Foreign branch category                         G                                           16l
              m Passive category G                                        n General category G                                                           o Other (att. stmt.)G                           16o
              p Total foreign taxes (check one): G Paid                                         Accrued                                                                                                  16p
              q Reduction in taxes available for credit (attach statement). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      16q
              r Other foreign tax information (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            17 a Post-1986 depreciation adjustment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    17a
               b Adjusted gain or loss. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      17b
Alternative    c Depletion (other than oil and gas). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 17c
Minimum
Tax (AMT)      d Oil, gas, and geothermal properties ' gross income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    17d
Items          e Oil, gas, and geothermal properties ' deductions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 17e
               f Other AMT items (attach stmt). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    17f
                 18 a Tax-exempt interest income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         18a
                    b Other tax-exempt income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       18b
Other               c Nondeductible expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Infor-                                                                                                                                                                                                   18c
mation           19 a Distributions of cash and marketable securities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        19a
                    b Distributions of other property . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        19b
                 20 a Investment income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 20a
                      b Investment expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 20b
                      c Other items and amounts (attach stmt)                                                                               See Statement 1
BAA                                                                                                          PTPA0134L           09/04/18                                                                             Form 1065 (2018)
                Case 1:20-bk-11006-VK                                         Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                 Desc
                                                                              Main Document    Page 18 of 53
Form 1065 (2018)LEV INVESTMENTS LLC                                                                                                                               XX-XXXXXXX                            Page 5
Analysis of Net Income (Loss)
 1     Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
       Schedule K, lines 12 through 13d, and 16p . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        1                   212,141.
 2     Analysis by               (i) Corporate                      (ii) Individual           (iii) Individual               (iv) Partnership                      (v) Exempt               (vi) Nominee/Other
       partner type:                                                    (active)                 (passive)                                                        Organization
     a General
       partners. . . .
     b Limited
       partners. . . .                                 212,141.
Schedule L                     Balance Sheets per Books                                        Beginning of tax year                                                         End of tax year
                                   Assets                                                   (a)                                (b)                                   (c)                          (d)
 1 Cash. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
 2 a Trade notes and accounts receivable. . . . . . . .
   b Less allowance for bad debts . . . . . . . . . . . . . . .
 3 Inventories . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
 4 U.S. government obligations. . . . . . . . . . . . . . . .
 5 Tax-exempt securities. . . . . . . . . . . . . . . . . . . . . .
 6 Other current assets (attach stmt). . . . . . . . . . . . . . . . . .
 7 a Loans to partners (or persons related to partners). . . . . .
   b Mortgage and real estate loans . . . . . . . . . . . . .
 8 Other investments (attach stmt) . . . . . . . . . . . . . . . . . . .
 9 a Buildings and other depreciable assets. . . . . .
   b Less accumulated depreciation . . . . . . . . . . . . .
10 a Depletable assets. . . . . . . . . . . . . . . . . . . . . . . . . .
   b Less accumulated depletion . . . . . . . . . . . . . . . .
11 Land (net of any amortization). . . . . . . . . . . . . .
12 a Intangible assets (amortizable only). . . . . . . . .
   b Less accumulated amortization . . . . . . . . . . . . .
13 Other assets (attach stmt). . . . . . . . . . . . . . . . . .
14 Total assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                                              0.
                Liabilities and Capital
15 Accounts payable. . . . . . . . . . . . . . . . . . . . . . . . . .
16 Mortgages, notes, bonds payable in less than 1 year . . . .
17 Other current liabilities (attach stmt). . . . . . . . . . . . . . . .
18 All nonrecourse loans . . . . . . . . . . . . . . . . . . . . . .
19 a Loans from partners (or persons related to partners). . . .
   b Mortgages, notes, bonds payable in 1 year or more . . . . .
20 Other liabilities (attach stmt) . . . . . . . . . . . . . . . . . . . . .
21 Partners' capital accounts . . . . . . . . . . . . . . . . . .          33,542.                                                                                                                245,683.
22 Total liabilities and capital. . . . . . . . . . . . . . . . . .        33,542.                                                                                                                245,683.
Schedule M-1 Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                 Note: The partnership may be required to file Schedule M-3. See instructions.
 1 Net income (loss) per books. . . . . . . . . . . . . 212,141. 6 Income recorded on books this year not
 2     Income included on Schedule K, lines 1,                                                                     included on Schedule K, lines 1 through
       2, 3c, 5, 6a, 7, 8, 9a, 10, and 11, not                                                                     11 (itemize):
       recorded on books this year (itemize):                                                                    a Tax-exempt interest. . . $


                                                                                                             7     Deductions included on Schedule K, lines 1 through
 3     Guaranteed payments (other than health insurance). .                                                        13d, and 16p, not charged against book income this
 4     Expenses recorded on books this year not included                                                           year (itemize):
       on Schedule K, lines 1 through 13d, and 16p                                                               a Depreciation . . . . . $
       (itemize):
     a Depreciation. . . . . . . $
     b Travel and
       entertainment. . . . . . $                                                                            8     Add lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                             9     Income (loss) (Analysis of Net Income (Loss), line 1).
 5 Add lines 1 through 4 . . . . . . . . . . . . . . . . . . . 212,141.                                            Subtract line 8 from line 5. . . . . . . . . . . . . . . . . . . . . .         212,141.
Schedule M-2 Analysis of Partners' Capital Accounts
 1 Balance at beginning of year . . . . . . . . . . . .         33,542.                                      6     Distributions:     a Cash . . . . . . . . . . . . . . . . . . . .
 2     Capital contributed: a Cash. . . . . . . . . . . . .                                                                           b Property . . . . . . . . . . . . . . . . .
                                  b Property. . . . . . . . . .                                              7     Other decreases (itemize):
 3     Net income (loss) per books. . . . . . . . . . . . .                           212,141.
 4     Other increases (itemize):
                                                                                                             8     Add lines 6 and 7. . . . . . . . . . . . . . . . . . . . . . . . .
 5 Add lines 1 through 4 . . . . . . . . . . . . . . . . . . .                        245,683.               9     Balance at end of year. Subtract line 8 from line 5 . . . .                    245,683.
BAA                                                                                            PTPA0134L 09/04/18                                                                            Form 1065 (2018)
             Case 1:20-bk-11006-VK                            Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                    Desc
                                                              Main Document    Page 19 of 53
SCHEDULE B-1                                              Information on Partners Owning 50% or
(Form 1065)
(Rev. September 2017)
                                                                  More of the Partnership                                                                       OMB No. 1545-0123
Department of the Treasury
                                                                           G Attach to Form 1065.
Internal Revenue Service                                   G Go to www.irs.gov/Form1065 for the latest information.
Name of partnership                                                                                                                   Employer identification number (EIN)

LEV INVESTMENTS LLC                                                                                                                   XX-XXXXXXX
 Part I        Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3a)

Complete columns (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a partnership),
trust, tax-exempt organization, or any foreign government that owns, directly or indirectly, an interest of 50% or more in the profit, loss, or
capital of the partnership (see instructions).

                                                                                                                                                (iv)                 (v) Maximum
                                   (i) Name of Entity                                  (ii) Employer         (iii) Type of Entity
                                                                                                                                      Country of Organization     Percentage Owned
                                                                                   Identification Number
                                                                                                                                                                    in Profit, Loss,
                                                                                           (if any)
                                                                                                                                                                       or Capital




  Part II      Individuals or Estates Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3b)
Complete columns (i) through (iv) below for any individual or estate that owns, directly or indirectly, an interest of 50% or more in the profit,
loss, or capital of the partnership (see instructions).

                                                                                                                                                                   (iv) Maximum
                                                                                  (ii) Identifying Number
                             (i) Name of Individual or Estate                                                (iii) Country of Citizenship (see instructions)    Percentage Owned in
                                                                                           (if any)
                                                                                                                                                                    Profit, Loss,
                                                                                                                                                                      or Capital



EKATERINA LYUDKOVSKAYA                                                           Foreign US                 United States                                              100.000




BAA For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                                         Schedule B-1 (Form 1065) (Rev. 9-2017)




                                                                             PTPA1301L   08/09/17
                 Case 1:20-bk-11006-VK                             Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                  Desc
                                                                   Main Document    Page 20 of 53
                                                                                                                                                                          651118
Schedule K-1                                                                                         Final K-1                     Amended K-1
(Form 1065)                                                              2018                                    Partner's Share of Current Year Income,
                                                                                                                                                                     OMB No. 1545-0123

Department of the Treasury
Internal Revenue Service                                  For calendar year 2018, or tax year   Part III
                                                                                                                 Deductions, Credits, and Other Items
                                                                                                1      Ordinary business income (loss)        15   Credits
     beginning                     /       / 2018    ending          /         /
                                                                                                                              212,141.
                                                                                                2      Net rental real estate income (loss)
Partner's Share of Income, Deductions,
Credits, etc.          G See separate instructions.                                             3      Other net rental income (loss)         16   Foreign transactions

   Part I              Information About the Partnership
                                                                                                4      Guaranteed payments
 A     Partnership's employer identification number
        XX-XXXXXXX                                                                              5      Interest income
 B     Partnership's name, address, city, state, and ZIP code
                                                                                                6a Ordinary dividends

        LEV INVESTMENTS LLC
        423 N PALM ST, APT 305                                                                  6b Qualified dividends
        BEVERLY HILLS, CA 90210
 C     IRS Center where partnership filed return                                                6c Dividend equivalents
        e-file
                                                                                                7      Royalties
 D            Check if this is a publicly traded partnership (PTP)


   Part II                                                                                      8      Net short-term capital gain (loss)     17   Alternative minimum tax (AMT) items
                        Information About the Partner
 E     Partner's identifying number                                                             9a Net long-term capital gain (loss)
        Foreign US
  F    Partner's name, address, city, state, and ZIP code
                                                                                                9b Collectibles (28%) gain (loss)

        EKATERINA LYUDKOVSKAYA                                                                  9c Unrecaptured section 1250 gain             18   Tax-exempt income and
                                                                                                                                                   nondeductible expenses
                                                                                                10     Net section 1231 gain (loss)
 G            General partner or LLC                      X Limited partner or other
              member-manager                                  LLC member
                                                                                                11     Other income (loss)
 H       X Domestic partner                                   Foreign partner

 I1 What type of entity is this partner?                 Individual
 I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here
                                                                                                                                              19   Distributions
 J     Partner's share of profit, loss, and capital (see instructions):
                     Beginning                            Ending                                12     Section 179 deduction
       Profit                                       100 %                            100 %
       Loss                                         100 %                            100 % 13          Other deductions                       20   Other information
       Capital                                      100 %                            100 %                                                    Z                         212,141.
 K     Partner's share of liabilities:
                     Beginning                                            Ending
       Nonrecourse . . . . . .         $                      $
       Qualified nonrecourse
       financing . . . . . . . .       $                      $
       Recourse . . . . . . . .        $                      $                                 14     Self-employment earnings (loss)
  L    Partner's capital account analysis:
       Beginning capital account. . . . . . . . . . . . . . $                      33,542.
       Capital contributed during the year . . . . . $
       Current year increase (decrease) . . . . . . . $                        212,141. *See attached statement for additional information.
       Withdrawals & distributions. . . . . . . . . . . . . $
       Ending capital account. . . . . . . . . . . . . . . . . $               245,683.
         X Tax basis                          GAAP                 Section 704(b) book
       Other (explain)
 M Did the partner contribute property with a built-in gain or loss?
       Yes                  X No
       If "Yes," attach statement (see instructions)
BAA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                                                            Schedule K-1 (Form 1065) 2018
Partner 1                                                                                                                                                          PTPA0312L   08/31/18
             Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                      Desc
                                                             Main Document    Page 21 of 53
Schedule K-1 (Form 1065) 2018                LEV INVESTMENTS LLC                          XX-XXXXXXX                                                                           Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040. For detailed reporting
and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
                                                                                                        Code                                               Report on
  1 Ordinary business income (loss). Determine whether the income (loss) is passive                     J Work opportunity credit
        or nonpassive and enter on your return as follows.
                                                           Report on                                    K Disabled access credit
        Passive loss                                       See the Partner's Instructions               L Empowerment zone employment credit
                                                                                                        M Credit for increasing research activities        See the Partner's Instructions
        Passive income                                     Schedule E, line 28, column (h)
                                                                                                        N Credit for employer social security and
        Nonpassive loss                                    See the Partner's Instructions                   Medicare taxes
        Nonpassive income                                  Schedule E, line 28, column (k)
                                                                                                        O Backup withholding
                                                                                                        P Other credits
  2 Net rental real estate income (loss)                   See the Partner's Instructions
  3 Other net rental income (loss)                                                                   16 Foreign transactions
        Net income                                         Schedule E, line 28, column (h)
                                                                                                        A Name of country or U.S. possession
        Net loss                                           See the Partner's Instructions
                                                                                                        B Gross income from all sources                    Form 1116, Part I

  4 Guaranteed payments                                    Schedule E, line 28, column (k)
                                                                                                        C Gross income sourced at partner level
  5 Interest income                                        Form 1040, line 2b
                                                                                                        Foreign gross income sourced at partnership level
  6 a Ordinary dividends                                   Form 1040, line 3b
                                                                                                        D Section 951A category
  6 b Qualified dividends                                  Form 1040, line 3a
                                                                                                        E Foreign branch category
                                                                                                        F Passive category                                 Form 1116, Part I
  6 c Dividend equivalents                                 See the Partner's Instructions
  7 Royalties                                              Schedule E, line 4
                                                                                                        G General category
  8 Net short-term capital gain (loss)                     Schedule D, line 5
                                                                                                        H Other
  9 a Net long-term capital gain (loss)                    Schedule D, line 12                          Deductions allocated and apportioned at partner level
  9 b Collectibles (28%) gain (loss)                       28% Rate Gain Worksheet, line                  I Interest expense                               Form 1116, Part I
                                                           4 (Schedule D Instructions)                  J Other                                            Form 1116, Part I
  9 c Unrecaptured section 1250 gain                       See the Partner's Instructions               Deductions allocated and apportioned at partnership level to
 10 Net section 1231 gain (loss)                           See the Partner's Instructions               foreign source income
 11 Other income (loss)                                                                                 K Section 951A category
        Code                                                                                            L Foreign branch category
        A Other portfolio income (loss)                    See the Partner's Instructions               M Passive category                                 Form 1116, Part I
        B Involuntary conversions                          See the Partner's Instructions               N General category
        C Sec. 1256 contracts & straddles                  Form 6781, line 1                            O   Other
                                                                                                        Other information
        D Mining exploration costs recapture               See Pub. 535
                                                                                                        P Total foreign taxes paid                         Form 1116, Part II
        E Cancellation of debt                             Schedule 1 (Form 1040), line 21 or Form 982  Q Total foreign taxes accrued                      Form 1116, Part II
        F Section 951A income                                                                           R Reduction in taxes available for credit          Form 1116, line 12
        G Section 965(a) inclusion                                                                      S Foreign trading gross receipts                   Form 8873
        H Subpart F income other than                      See  the Partner's Instructions              T Extraterritorial income exclusion                Form 8873
            sections 951A and 965 inclusion                                                             U Section 951A(c)(1)(A) tested income
        I Other income (loss)                                                                           V   Tested  foreign income   tax
                                                                                                                                                          See the Partner's Instructions
 12 Section 179 deduction                                  See the Partner's Instructions               W Section 965 information
 13 Other deductions                                                                                    X Other foreign transactions
        A Cash contributions (60%)                                                                   17 Alternative minimum tax (AMT) items
        B Cash contributions (30%)                                                                      A Post-1986 depreciation adjustment
        C Noncash contributions (50%)                                                                   B Adjusted gain or loss                           See the Partner's
        D Noncash contributions (30%)                      See the Partner's                            C Depletion (other than oil & gas)                Instructions and
                                                           Instructions
        E Capital gain property to a 50%                                                                D Oil, gas, & geothermal ' gross income           the Instructions for
                                                                                                                                                          Form 6251
            organization (30%)                                                                          E Oil, gas, & geothermal ' deductions
        F Capital gain property (20%)                                                                   F Other AMT items
        G Contributions (100%)                                                                       18 Tax-exempt income and nondeductible expenses
                                                                                                        A Tax-exempt interest income                      Form 1040, line 2a
        H Investment interest expense                      Form 4952, line 1
                                                                                                        B Other tax-exempt income                         See the Partner's Instructions
         I Deductions ' royalty income                     Schedule E, line 19
                                                                                                        C Nondeductible expenses                          See the Partner's Instructions
        J Section 59(e)(2) expenditures                    See the Partner's Instructions
                                                                                                     19 Distributions
        K Excess business interest expense                 See the Partner's Instructions
                                                                                                        A Cash and marketable securities
        L Deductions ' portfolio (other)                   Schedule A, line 16
                                                                                                        B Distribution subject to section 737             See the Partner's Instructions
        M Amounts paid for medical insurance               Schedule A, line 1 or Schedule 1
                                                                                                        C Other property
                                                           (Form 1040), line 29
        N Educational assistance benefits                  See the Partner's Instructions            20 Other information
        O Dependent care benefits                          Form 2441, line 12                           A Investment income                               Form 4952, line 4a
        P Preproductive period expenses                    See the Partner's Instructions               B Investment expenses                             Form 4952, line 5
        Q Commercial revitalization deduction from                                                      C Fuel tax credit information                     Form 4136
            rental real estate activities                  See Form 8582 Instructions
                                                                                                        D Qualified rehabilitation expenditures (other    See the Partner's Instructions
        R Pensions and IRAs                                See the Partner's Instructions                    than rental real estate)
        S Reforestation expense deduction                  See the Partner's Instructions               E Basis of energy property                        See the Partner's Instructions
        T through V                                        Reserved for future use                      F Recapture of low-income housing credit          Form 8611, line 8
                                                                                                             (section 42(j)(5))
        W Other deductions                                 See the Partner's Instructions               G Recapture of low-income housing credit (other) Form 8611, line 8
        X Section 965(c) deduction                         See the Partner's Instructions               H Recapture of investment credit                  See Form 4255
 14 Self-employment earnings (loss)                                                                      I Recapture of other credits                     See the Partner's Instructions
Note. If you have a section 179 deduction or any partner-level deductions, see the
Partner's Instructions before completing Schedule SE.                                                   J Look-back     interest ' completed
                                                                                                             long-term contracts                          See Form 8697
        A Net earnings (loss) from self-employment         Schedule SE, Section A or B
                                                                                                        K Look-back     interest ' income
        B Gross farming or fishing income                  See the Partner's Instructions                    forecast method                              See Form 8866
        C Gross non-farm income                            See the Partner's Instructions               L Dispositions of property with
                                                                                                             section 179  deductions
 15 Credits
        A Low-income housing credit (section 42(j)(5))                                                  M Recapture of section 179 deduction
            from pre-2008 buildings                                                                     N Interest expense for corporate partners
        B Low-income housing credit (other) from                                                        O through Y
            pre-2008 buildings
                                                                                                        Z Section 199A income
        C Low-income housing credit (section 42(j)(5))
            from post-2007 buildings                                                                   AA Section 199A W-2 wages
                                                                                                       AB Section 199A unadjusted basis                   See the Partner's
        D Low-income housing credit (other) from           See the Partner's Instructions
                                                                                                                                                          Instructions
            post-2007 buildings                                                                        AC Section 199A REIT dividends
        E Qualified rehabilitation expenditures (rental                                                AD Section 199A PTP income
            real estate)
        F Other rental real estate credits                                                             AE Excess taxable income
        G Other rental credits                                                                         AF Excess business interest income
        H Undistributed capital gains credit               Schedule 5 (Form 1040), line 74, box a      AG Gross receipts for section 59A(e)
         I Biofuel producer credit                         See the Partner's Instructions              AH Other information
Partner 1: EKATERINA LYUDKOVSKAYA                                                 Foreign US                           PTPA0312L 12/11/18           Schedule K-1(Form 1065) 2018
       Case 1:20-bk-11006-VK                        Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                           Desc
                                                    Main Document    Page 22 of 53

2018                                                         Federal Statements                                                                 Page 1
                                                               LEV INVESTMENTS LLC                                                            XX-XXXXXXX


 Statement 1
 Form 1065, Schedule K, Line 20c
 Other Reportable Items

 Section 199A Qualified Business Income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $   212,141.
               Case 1:20-bk-11006-VK                                      Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                               Desc
                                                                          Main Document    Page 23 of 53
059
                                                                                                                                                              DO NOT MAIL THIS FORM TO FTB
Date Accepted
TAXABLE YEAR                                                                                                                                                                                                   FORM
                            California e-file Return Authorization for
      2018                  Limited Liability Companies                                                                                                                                                8453-LLC
Limited liability company name                                                                                                                                                         Identifying number

LEV INVESTMENTS LLC                                                                                                                                                                XX-XXXXXXX
Part I Tax Return Information (whole dollars only)
  1    Total income (Form 568, Schedule B, Line 12 or Form 568, Line 1 for Single Member LLCs) . . . . . . . . . . . . . . . .                                                                1                212,141.
  2    Ordinary income (Form 568, Schedule B, line 23 or Form 568, Line 1 for Single Member LLCs) . . . . . . . . . . . . .                                                                   2                212,141.
  3    Tax and fee due (Form 568, line 14) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            3
  4    Overpayment (Form 568, line 15) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          4
  5    Total amount due (Form 568, line 19) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             5
Part II          Settle Your Account Electronically for Taxable Year 2018.
  6          Electronic funds withdrawal                        6a     Amount                                                6b      Withdrawal date (mm/dd/yyyy)
Part III         Make Annual Tax or Estimated Fee Payment for Taxable Year 2019 This is NOT an installment payment for the current amount the LLC owes.
                                       Annual Tax Payment                             Estimated Fee Payment
  7 Amount
  8 Withdrawal date
Part IV          Banking Information (Have you verified the LLC's banking information?)
  9    Routing number
 10    Account number                                                                                              11 Type of account:                       Checking                                    Savings
Part V           Declaration of Authorized Member or Manager
I authorize the limited liability company account to be settled as designated in Parts II, III, and IV. If I check Box 6, I authorize an electronic
funds withdrawal for the amount listed on line 6a and for the 2019 annual tax or estimated fee payment amount listed on line 7 from the bank
account specified in Part IV.
Under penalties of perjury, I declare that I am an authorized member or manager of the above limited liability company and that the information
I provided to my electronic return originator (ERO), transmitter, or intermediate service provider and the amounts in Part I above agree with the
amounts on the corresponding lines of the limited liability company's 2018 California income tax return. To the best of my knowledge and
belief, the limited liability company's return is true, correct, and complete. If the limited liability company is filing a balance due return, I
understand that if the Franchise Tax Board (FTB) does not receive full and timely payment of the limited liability company's tax liability, the
limited liability company will remain liable for the tax liability and all applicable interest and penalties. I authorize the limited liability company
return and accompanying schedules and statements be transmitted to the FTB by my ERO, transmitter, or intermediate service provider. If the
processing of the limited liability company's return or refund is delayed, I authorize the FTB to disclose to my ERO or intermediate service
provider the reason(s) for the delay or the date when the refund was sent.


Sign               A                                                                                                              A PARTNER
Here                     Signature of authorized member or manager                                             Date                   Title



Part VI          Declaration of Electronic Return Originator (ERO) and Paid Preparer. See instructions.
I declare that I have reviewed the above limited liability company's return and that the entries on form FTB 8453-LLC are complete and correct to
the best of my knowledge. (If I am only an intermediate service provider, I understand that I am not responsible for reviewing the limited liability
company's return. I declare, however, that form FTB 8453-LLC accurately reflects the data on the return.) I have obtained the signature from the
limited liability company authorized member or manager on form FTB 8453-LLC before transmitting this return to the FTB; I have provided the
limited liability company authorized member or manager with a copy of all forms and information that I will file with the FTB, and I have followed
all other requirements described in FTB Pub. 1345, 2018 Handbook for Authorized e-file Providers. I will keep form FTB 8453-LLC on file for four
years from the due date of the return or four years from the date the limited liability company return is filed, whichever is later, and I will make a
copy available to the FTB upon request. If I am also the paid preparer, under penalties of perjury, I declare that I have examined the above
limited liability company's return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true,
correct, and complete. I make this declaration based on all information of which I have knowledge.
                                                                                                                      Date                           Check if              Check if               ERO's PTIN
                   ERO's
                   signature      A ALEX            POLOVINCHIK, CPA
                                                                                                                                                     also paid
                                                                                                                                                     preparer       X      self-
                                                                                                                                                                           employed               P01303287
ERO                                                  POLOVINCHIK, FRID & NOVAK, LLP                                                                                                    FEIN
Must               Firm's name (or yours
Sign
                   if self-employed) and
                   address
                                               A     860 VIA DE LA PAZ, SUITE E-1                                                                                                                 XX-XXXXXXX
                                                     PACIFIC PALISADES, CA                                                                                                         ZIP code       90272
Under penalties of perjury, I declare that I have examined the above limited liability company's return and accompanying schedules and
statements, and to the best of my knowledge and belief, they are true, correct, and complete. I make this declaration based on all information
of which I have knowledge.
                         Paid                                                                                                     Date                           Check if                         Paid preparer's PTIN

Paid
                         preparer's
                         signature      A                                                                                                                        self-
                                                                                                                                                                 employed
Preparer
Must                     Firm's name (or       A                                                                                                                                       FEIN

                         yours if self-
Sign                     employed) and
                         address                                                                                                                                                   ZIP code

For Privacy Notice, get FTB 1131 ENG/SP.                                                   CAPA7401L        01/04/19                                                                                 FTB 8453-LLC 2018
              Case 1:20-bk-11006-VK                                     Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                             Desc
                                                                        Main Document    Page 24 of 53
 TAXABLE YEAR                                                                                                                                                                                  CALIFORNIA FORM

      2018                    Limited Liability Company Return of Income                                                                                                                             568
                                                                                                                                                                                                          RP
   201502210681 LEVI XX-XXXXXXX                                                                                                             18             PBA                531210
   TYB 01-01-2018 TYE 12-31-2018
   LEV INVESTMENTS LLC

   423 N PALM ST APT 305
   BEVERLY HILLS      CA 90210


   ACCTMETHOD 1 05-04-2015 ASSETS                                                                                                            0.
   INITIAL 0 FINAL 0 AMENDED 0 PROTECTIVE 0




J (1) During this taxable year, did another person or legal entity acquire control or majority ownership (more than a 50%
      interest) of this LLC or any legal entity in which the LLC holds a controlling or majority interest that owned California
      real property (i.e., land, buildings), leased such property for a term of 35 years or more, or leased such property
      from a government agency for any term?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        @     Yes   X No
   (2) During this taxable year, did this LLC acquire control or majority ownership (more than a 50% interest) in another
       legal entity that owned California real property (i.e., land, buildings), leased such property for a term of 35 years or
       more, or leased such property from a government agency for any term?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   @     Yes   X No
   (3) During this taxable year, has more than 50% of the LLC's ownership interests cumulatively transferred in one or
       more transactions after an interest in California real property (i.e., land, buildings) was transferred to it that was
       excluded from property tax reassessment under Revenue and Taxation Code Section 62(a)(2) and it was not
       reported on a previous year's tax return? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   @     Yes   X No
         (Yes requires filing of statement, penalties may apply ' see instructions.)

              Complete Schedule IW, LLC Income Worksheet (on Side 7) first to determine line 1.                                                                                         Whole dollars only

                1    Total income from Schedule IW, Limited Liability Company Income Worksheet. See instructions. . . . . . . . . . . . . . . . . . . . .                    @ 1                     212,141.
                2    Limited Liability Company fee. See instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             @ 2
                3    2018 annual Limited Liability Company tax. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          @ 3                           800.
                4    Nonconsenting nonresident members' tax liability from Schedule T (Side 4). . . . . . . . . . . . . . . . . . . .                                        @ 4
                5    Partnership level tax. See instructions.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     @ 5
                6    Total tax and fee. Add line 2, line 3, line 4, and line 5 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               @ 6                           800.
Enclose,        7    Amount paid with form FTB 3537 and 2018 form FTB 3522 and form FTB 3536 . . . . . . . . . . . . . . . .                                                 @ 7                           800.
but do
not             8    Overpayment from prior year allowed as a credit. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                @ 8
staple,
any             9    Withholding (Form 592-B and/or 593). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      @ 9
payment.
              10     Total payments. Add line 7, line 8, and line 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           @ 10                          800.
              11     Use tax. This is not a total line. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            @ 11
              12     Payments balance. If line 10 is more than line 11, subtract line 11 from line 10 . . . . . . . . . . . . . . . .                                        @ 12                          800.
              13     Use tax balance. If line 11 is more than line 10, subtract line 10 from line 11 . . . . . . . . . . . . . . . . . .                                     @ 13




                     CALA0112L 12/28/18
                                                                          059                     3671184                                                          Form 568 2018 Side 1
                Case 1:20-bk-11006-VK                                             Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                                             Desc
                                                                                  Main Document    Page 25 of 53
LEV INVESTMENTS LLC                                                                                                                                                                                                   XX-XXXXXXX



                                                                                                                                                                                                                   Whole dollars only
               14      Tax and fee due. If line 6 is more than line 12, subtract line 12 from line 6 . . . . . . . . . . . . . . . . . . . .                                                         @ 14
               15      Overpayment. If line 12 is more than line 6, subtract line 6 from line 12 . . . . . . . . . . . . . . . . . . . . . . .                                                       @ 15
               16      Amount of line 15 to be credited to 2019 tax or fee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       @ 16
               17      Refund. If the total of line 16 is less than line 15, subtract the total from line 15 . . . . . . . . .                                                            @ 17

               18      Penalties and interest. See instructions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           @ 18
               19      Total amount due. Add line 13, line 14, line 16, and line 18, then subtract line 15 from the result. . . . . . . . . . . . .                                       @ 19

K      Enter the maximum number of members in the LLC at any time during the year. For multiple member LLCs, attach
       a California Schedule K-1 (568) for each of these members. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              @         1

L      Is this LLC an investment partnership? See General Information O. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     @      Yes    X No
M (1) Is this LLC apportioning or allocating income to California using Schedule R? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                @      Yes    X No
    (2) If "No," was this LLC registered in California without earning any income sourced in this state
        during the taxable year?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               >       Yes    X No
N      Was there a distribution of property or a transfer (for example, by sale or death) of an LLC interest during the
       taxable year?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    @      Yes    X No
P (1) Does the LLC have any foreign (non-U.S.) nonresident members?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           @      Yes    X No
    (2) Does the LLC have any domestic (non-foreign) nonresident members? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              @      Yes    X No
    (3) Were Form 592, Form 592-A, Form 592-B, and Form 592-F filed for these members?. . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                            @      Yes    X No
Q      Are any members in this LLC also LLCs or partnerships?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             @      Yes    X No
R      Is this LLC under audit by the IRS or has it been audited in a prior year? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      @      Yes    X No
S      Is this LLC a member or partner in another multiple member LLC or partnership?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                   @      Yes    X No
       If "Yes," complete Schedule EO, Part I.

T      Is this LLC a publicly traded partnership as defined in IRC Section 469(k)(2)?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                          Yes    X No
U (1) Is this LLC a business entity disregarded for tax purposes? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                @ X Yes         No

    (2) If "Yes," see instructions and complete Side 1, Side 2, Side 3, Schedule B, Side 5, and Side 7, if applicable.
        Are there credits or credit carryovers attributable to the disregarded entity?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                          @      Yes    X No
    (3) If "Yes" to U(1), does the disregarded entity have total income derived from or attributable to California that is less
        than the LLC's total income from all sources?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  Yes    X No
V      Has the LLC included a Reportable Transaction, or Listed Transaction within this return?
       (See instructions for definitions). If "Yes," complete and attach federal Form 8886 for each transaction. . . . . . . . . . . . . .                                                                                 @      Yes    X No
W Did this LLC file the Federal Schedule M-3 (federal Form 1065)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      @      Yes    X No
X      Is this LLC a direct owner of an entity that filed a federal Schedule M-3? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      @      Yes    X No

Y      Does the LLC have a beneficial interest in a trust or is it a grantor of a Trust? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         @      Yes    X No
       If "Yes," attach schedule of trusts and federal identification numbers.

Z      Does this LLC own an interest in a business entity disregarded for tax purposes? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                               >       Yes    X No
       If "Yes," complete Schedule EO, Part II.


                                                                                                                                                                                                                          (continued on Side 3)




           Side 2 Form 568 2018                                                      059                         3672184                                                                               CALA0112L 12/28/18
                 Case 1:20-bk-11006-VK                                            Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                                            Desc
                                                                                  Main Document    Page 26 of 53
LEV INVESTMENTS LLC                                                                                                                                                                                                XX-XXXXXXX
(continued from Side 2)

AA      Is any member of the LLC related (as defined in IRC Section 267(c)(4)) to any other member of the LLC? . . . . . . . . . . .                                                                                    @       Yes   X No
BB      Is any member of the LLC a trust for the benefit of any person related (as defined in IRC Section 267(c)(4)) to any
        other member? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   @       Yes   X No
CC (1) Is the LLC deferring any income from the disposition of assets? (see instructions). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                @       Yes   X No

     (2) If "Yes," enter the year of asset disposition. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         @
DD      Is the LLC reporting previously deferred Income from:
        (see instructions). . . . . . . . . . . . .            @            Installment Sale                      @            IRC §1031                     @            IRC §1033                      @              Other

EE      "Doing business as" name. See instructions:. . . . . . .                                    @
FF (1) Has this LLC operated as another entity type such as a Corporation, S Corporation, General Partnership,
       Limited Partnership, or Sole Proprietorship in the previous five (5) years?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                       @       Yes   X No
     (2) If "Yes", provide prior FEIN(s) if different, business name(s), and entity type(s) for prior returns
         filed with the FTB and/or IRS (see instructions):

GG (1) Has this LLC previously operated outside California?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      @       Yes   X No
     (2) Is this the first year of doing business in California? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                @       Yes   X No
Single Member LLC Information and Consent ' Complete only if the LLC is disregarded.                                                                                              @ Federal TIN/SSN
                                                                                                                                                                                  FOREIGN US
Sole Owner's name (as shown on owner's return)                                                                                                                                    FEIN/CA Corp no./CA SOS File no.

>EKATERINA                      LYUDKOVSKAYA                                                                                                                                      201502210681

Street Address, City, State, and ZIP Code

@ What type of entity is the ultimate owner of this SMLLC? See instructions. Check only one box:
  X (1) Individual                  (2) C Corporation                 (3) Pass-Through (S corporation, partnership, LLC classified as a partnership)

        (4) Estate/Trust                               (5) Exempt Organization

Member's Consent Statement: I consent to the jurisdiction of the State of California to tax my LLC income and agree to file returns and pay tax
as may be required by the Franchise Tax Board.

Signature          A                                                                            Date          4/15/19 Title PARTNER
                       To learn about your privacy rights, how we may use your information, and the consequences for not providing the requested information, go to ftb.ca.gov/forms and search for
                       1131. To request this notice by mail, call 800.852.5711.
                       Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
Sign                   true, correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
Here                   Signature of                                                                                               Date
                       authorized
                       member or          A                                                                                                                Telephone
                       manager
                       Authorized member or manager's email address (optional)                                                                                                                     @ 310-913-6904
                       Paid                                                                                                           Date                          Check if                       PTIN
                       preparer's                                                                                                                                   self-
                       signature          A ALEX POLOVINCHIK, CPA                                                                                                   employed                       @ P01303287
Paid                                                                                                                                                                                               Firm's FEIN
Preparer's
                       Firm's name (or
                                                     POLOVINCHIK, FRID & NOVAK, LLP                                                                                                                @ XX-XXXXXXX
Use Only               yours, if self-
                       employed) and          A      860 VIA DE LA PAZ, SUITE E-1                                                                                                                  Telephone
                       address
                                                     PACIFIC PALISADES, CA 90272                                                      @ (323) 654-3500
                       May the FTB discuss this return with the preparer shown above (see instructions)?. . . . . . . . . . . . . . . @ X Yes   No




                   CALA0112L         12/28/18                                        059                        3673184                                                                  Form 568 2018 Side 3
                   Case 1:20-bk-11006-VK                                              Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                                    Desc
                                                                                      Main Document    Page 27 of 53
 LEV INVESTMENTS LLC                                                                                                                                                                                        XX-XXXXXXX
Schedule IW                       Limited Liability Company (LLC) Income Worksheet
Enter your California income amounts on the worksheet. All amounts entered must be assigned for California law differences. Use only amounts that are from sources derived from
or attributable to California when completing lines 1-17 of this worksheet. If your business is both within and outside of California, see Schedule IW instructions to assign the
correct amounts to California. If the LLC is wholly within California, the total income amount is assigned to California and is entered beginning with line 1a. If the single member LLC
(SMLLC) does not meet the 3 million criteria for filing Schedule B (568) and Schedule K (568), the SMLLC is still required to complete Schedule IW. Disregarded entities that do not
meet the filing requirements to complete Schedule B or Schedule K should prepare Schedule IW by entering the California amounts attributable to the disregarded entity from the
member's federal Schedule B, C, D, E, F (Form 1040), or additional schedules associated with other activities. Do not enter amounts on this worksheet that have already been
reported by another LLC to determine its fee.

See instructions on page 13 and page 14 of the Form 568 Booklet for more information on how to complete Schedule IW.

 1      a Total California income from Form 568, Schedule B, line 3. See instructions . . . .                                                                 > 1a                         212,141.
        b Enter the California cost of goods sold from Form 568, Schedule B, line 2 and
          from federal Schedule F (Form 1040) (plus California adjustments) associated
          with the receipts assigned to California on lines 1a and 4 . . . . . . . . . . . . . . . . . . . . . .                                              > 1b
 2      a If the answer to Question U(1) on Form 568 Side 2, is "Yes", include
          the gross income of this disregarded entity that is not included in lines
          1 and 8 through 16. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               > 2a
        b Enter the cost of goods sold of disregarded entities associated with the receipts
          assigned to California on line 2a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         > 2b
 3      a LLC's distributive share of ordinary income from pass-through entities . . . . . . . . . .                                                          > 3a
        b Enter the LLC's distributive share of cost of goods sold from other pass-through entities associated
          with the receipt assigned to California on line 3a (see Schedule K-1s (565), Table 3, line 1a). . . . . . . .                                       > 3b
        c Enter the LLC's distributive share of deductions from other pass-through entities associated with the
          receipt assigned to California on line 3a (see Schedule K-1s (565), Table 3, line 1b) . . . . . . . . . . . . . .                                   > 3c
 4 Add gross farm income from federal Schedule F (Form 1040).
                                                                                                         >
   Use California amounts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          4

 5    Enter the total of other income (not loss) from Form 568, Schedule B, line 10. . . . . . . >                                                                    5
 6    Enter the total gains (not losses) from Form 568, Schedule B, line 8 . . . . . . . . . . . . . . . >                                                            6
 7      Add line 1a through line 6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 >   7     212,141.
 8      California rental real estate
                                                                                                        > 8a
        a Enter the total gross rents from federal Form 8825, line 18a . . . . . . . . . . . . . . . . . . .
        b    Enter the total gross rents from all Schedule K-1s (565), Table 3, line 2. . . . . . . . . > 8b
        c Add line 8a and line 8b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  > 8c            0.
 9      Other California rentals.
                                                                                                             > 9a
        a Enter the amount from Schedule K (568), line 3a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        b    Enter the amount from all Schedule K-1s (565), Table 3, line 3. . . . . . . . . . . . . . . . . > 9b
        c Add lines 9a and 9b. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                > 9c            0.
10 California interest. Enter the amount from Form 568, Schedule K, line 5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             > 10
11 California dividends. Enter the amount from Form 568, Schedule K, line 6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                 > 11
12 California royalties. Enter the amount from Form 568, Schedule K, line 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              > 12
13 California capital gains. Enter the capital gains (not losses) included in the amounts from Form
   568, Schedule K, lines 8 and 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                                                > 13
14 California 1231 gains. Enter the amount of total gains (not losses) from Form 568, Schedule K, line 10a . . . . . .                                                                                          > 14
15 Other California portfolio income (not loss). Enter the amount from Form 568, Schedule K, line 11a. . . . . . . . . .                                                                                        > 15
16 Other California income (not loss) not included in line 5. Enter the amount from Form 568, Schedule K,
   line 11b . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   > 16
17 Total California income. Add lines 7, 8c, 9c, 10, 11, 12, 13, 14, 15, and 16. Line 17 may not be a negative
   number. Enter here and on Form 568, Side 1, line 1. If less than zero enter -0- . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                  > 17      212,141.



                      CALA0105L          12/28/18                                        059                          3677184                                                                   Form 568 2018 Side 7
Case 1:20-bk-11006-VK         Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                     Desc
                              Main Document    Page 28 of 53



                                   LEV INVESTMENTS LLC
                                   423 N PALM ST, APT 305
                                  BEVERLY HILLS, CA 90210
                                         310-913-6904

                                                                                      May 15, 2020
 EKATERINA LYUDKOVSKAYA




 RE:
 LEV INVESTMENTS LLC
 XX-XXXXXXX
 Schedule K-1 from Partnership's 2018 Return of Income

 Dear EKATERINA LYUDKOVSKAYA:


 Enclosed is your 2018 Schedule K-1 (Form 1065) Partner's Share of Income, Deductions,
 Credits, Etc. from LEV INVESTMENTS LLC. This information reflects the amounts you need
 to complete your income tax return. The amounts shown are your distributive share of
 partnership tax items to be reported on your tax return, and may not correspond to actual
 distributions you have received during the year. This information is included in the Partnership's
 2018 Federal Return of Partnership Income that was filed with the Internal Revenue Service.

 If you have any questions concerning this information, please contact us immediately.


 Sincerely,



 LEV INVESTMENTS LLC

 Enclosure(s)
                 Case 1:20-bk-11006-VK                             Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                  Desc
                                                                   Main Document    Page 29 of 53
                                                                                                                                                                          651118
Schedule K-1                                                                                         Final K-1                     Amended K-1
(Form 1065)                                                              2018                                    Partner's Share of Current Year Income,
                                                                                                                                                                     OMB No. 1545-0123

Department of the Treasury
Internal Revenue Service                                  For calendar year 2018, or tax year   Part III
                                                                                                                 Deductions, Credits, and Other Items
                                                                                                1      Ordinary business income (loss)        15   Credits
     beginning                     /       / 2018    ending          /         /
                                                                                                                              212,141.
                                                                                                2      Net rental real estate income (loss)
Partner's Share of Income, Deductions,
Credits, etc.          G See separate instructions.                                             3      Other net rental income (loss)         16   Foreign transactions

   Part I              Information About the Partnership
                                                                                                4      Guaranteed payments
 A     Partnership's employer identification number
        XX-XXXXXXX                                                                              5      Interest income
 B     Partnership's name, address, city, state, and ZIP code
                                                                                                6a Ordinary dividends

        LEV INVESTMENTS LLC
        423 N PALM ST, APT 305                                                                  6b Qualified dividends
        BEVERLY HILLS, CA 90210
 C     IRS Center where partnership filed return                                                6c Dividend equivalents
        e-file
                                                                                                7      Royalties
 D            Check if this is a publicly traded partnership (PTP)


   Part II                                                                                      8      Net short-term capital gain (loss)     17   Alternative minimum tax (AMT) items
                        Information About the Partner
 E     Partner's identifying number                                                             9a Net long-term capital gain (loss)
        Foreign US
  F    Partner's name, address, city, state, and ZIP code
                                                                                                9b Collectibles (28%) gain (loss)

        EKATERINA LYUDKOVSKAYA                                                                  9c Unrecaptured section 1250 gain             18   Tax-exempt income and
                                                                                                                                                   nondeductible expenses
                                                                                                10     Net section 1231 gain (loss)
 G            General partner or LLC                      X Limited partner or other
              member-manager                                  LLC member
                                                                                                11     Other income (loss)
 H       X Domestic partner                                   Foreign partner

 I1 What type of entity is this partner?                 Individual
 I2 If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here
                                                                                                                                              19   Distributions
 J     Partner's share of profit, loss, and capital (see instructions):
                     Beginning                            Ending                                12     Section 179 deduction
       Profit                                       100 %                            100 %
       Loss                                         100 %                            100 % 13          Other deductions                       20   Other information
       Capital                                      100 %                            100 %                                                    Z                         212,141.
 K     Partner's share of liabilities:
                     Beginning                                            Ending
       Nonrecourse . . . . . .         $                      $
       Qualified nonrecourse
       financing . . . . . . . .       $                      $
       Recourse . . . . . . . .        $                      $                                 14     Self-employment earnings (loss)
  L    Partner's capital account analysis:
       Beginning capital account. . . . . . . . . . . . . . $                      33,542.
       Capital contributed during the year . . . . . $
       Current year increase (decrease) . . . . . . . $                        212,141. *See attached statement for additional information.
       Withdrawals & distributions. . . . . . . . . . . . . $
       Ending capital account. . . . . . . . . . . . . . . . . $               245,683.
         X Tax basis                          GAAP                 Section 704(b) book
       Other (explain)
 M Did the partner contribute property with a built-in gain or loss?
       Yes                  X No
       If "Yes," attach statement (see instructions)
BAA For Paperwork Reduction Act Notice, see Instructions for Form 1065.                                                                            Schedule K-1 (Form 1065) 2018
Partner 1                                                                                                                                                          PTPA0312L   08/31/18
             Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                      Desc
                                                             Main Document    Page 30 of 53
Schedule K-1 (Form 1065) 2018                LEV INVESTMENTS LLC                          XX-XXXXXXX                                                                           Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040. For detailed reporting
and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
                                                                                                        Code                                               Report on
  1 Ordinary business income (loss). Determine whether the income (loss) is passive                     J Work opportunity credit
        or nonpassive and enter on your return as follows.
                                                           Report on                                    K Disabled access credit
        Passive loss                                       See the Partner's Instructions               L Empowerment zone employment credit
                                                                                                        M Credit for increasing research activities        See the Partner's Instructions
        Passive income                                     Schedule E, line 28, column (h)
                                                                                                        N Credit for employer social security and
        Nonpassive loss                                    See the Partner's Instructions                   Medicare taxes
        Nonpassive income                                  Schedule E, line 28, column (k)
                                                                                                        O Backup withholding
                                                                                                        P Other credits
  2 Net rental real estate income (loss)                   See the Partner's Instructions
  3 Other net rental income (loss)                                                                   16 Foreign transactions
        Net income                                         Schedule E, line 28, column (h)
                                                                                                        A Name of country or U.S. possession
        Net loss                                           See the Partner's Instructions
                                                                                                        B Gross income from all sources                    Form 1116, Part I

  4 Guaranteed payments                                    Schedule E, line 28, column (k)
                                                                                                        C Gross income sourced at partner level
  5 Interest income                                        Form 1040, line 2b
                                                                                                        Foreign gross income sourced at partnership level
  6 a Ordinary dividends                                   Form 1040, line 3b
                                                                                                        D Section 951A category
  6 b Qualified dividends                                  Form 1040, line 3a
                                                                                                        E Foreign branch category
                                                                                                        F Passive category                                 Form 1116, Part I
  6 c Dividend equivalents                                 See the Partner's Instructions
  7 Royalties                                              Schedule E, line 4
                                                                                                        G General category
  8 Net short-term capital gain (loss)                     Schedule D, line 5
                                                                                                        H Other
  9 a Net long-term capital gain (loss)                    Schedule D, line 12                          Deductions allocated and apportioned at partner level
  9 b Collectibles (28%) gain (loss)                       28% Rate Gain Worksheet, line                  I Interest expense                               Form 1116, Part I
                                                           4 (Schedule D Instructions)                  J Other                                            Form 1116, Part I
  9 c Unrecaptured section 1250 gain                       See the Partner's Instructions               Deductions allocated and apportioned at partnership level to
 10 Net section 1231 gain (loss)                           See the Partner's Instructions               foreign source income
 11 Other income (loss)                                                                                 K Section 951A category
        Code                                                                                            L Foreign branch category
        A Other portfolio income (loss)                    See the Partner's Instructions               M Passive category                                 Form 1116, Part I
        B Involuntary conversions                          See the Partner's Instructions               N General category
        C Sec. 1256 contracts & straddles                  Form 6781, line 1                            O   Other
                                                                                                        Other information
        D Mining exploration costs recapture               See Pub. 535
                                                                                                        P Total foreign taxes paid                         Form 1116, Part II
        E Cancellation of debt                             Schedule 1 (Form 1040), line 21 or Form 982  Q Total foreign taxes accrued                      Form 1116, Part II
        F Section 951A income                                                                           R Reduction in taxes available for credit          Form 1116, line 12
        G Section 965(a) inclusion                                                                      S Foreign trading gross receipts                   Form 8873
        H Subpart F income other than                      See  the Partner's Instructions              T Extraterritorial income exclusion                Form 8873
            sections 951A and 965 inclusion                                                             U Section 951A(c)(1)(A) tested income
        I Other income (loss)                                                                           V   Tested  foreign income   tax
                                                                                                                                                          See the Partner's Instructions
 12 Section 179 deduction                                  See the Partner's Instructions               W Section 965 information
 13 Other deductions                                                                                    X Other foreign transactions
        A Cash contributions (60%)                                                                   17 Alternative minimum tax (AMT) items
        B Cash contributions (30%)                                                                      A Post-1986 depreciation adjustment
        C Noncash contributions (50%)                                                                   B Adjusted gain or loss                           See the Partner's
        D Noncash contributions (30%)                      See the Partner's                            C Depletion (other than oil & gas)                Instructions and
                                                           Instructions
        E Capital gain property to a 50%                                                                D Oil, gas, & geothermal ' gross income           the Instructions for
                                                                                                                                                          Form 6251
            organization (30%)                                                                          E Oil, gas, & geothermal ' deductions
        F Capital gain property (20%)                                                                   F Other AMT items
        G Contributions (100%)                                                                       18 Tax-exempt income and nondeductible expenses
                                                                                                        A Tax-exempt interest income                      Form 1040, line 2a
        H Investment interest expense                      Form 4952, line 1
                                                                                                        B Other tax-exempt income                         See the Partner's Instructions
         I Deductions ' royalty income                     Schedule E, line 19
                                                                                                        C Nondeductible expenses                          See the Partner's Instructions
        J Section 59(e)(2) expenditures                    See the Partner's Instructions
                                                                                                     19 Distributions
        K Excess business interest expense                 See the Partner's Instructions
                                                                                                        A Cash and marketable securities
        L Deductions ' portfolio (other)                   Schedule A, line 16
                                                                                                        B Distribution subject to section 737             See the Partner's Instructions
        M Amounts paid for medical insurance               Schedule A, line 1 or Schedule 1
                                                                                                        C Other property
                                                           (Form 1040), line 29
        N Educational assistance benefits                  See the Partner's Instructions            20 Other information
        O Dependent care benefits                          Form 2441, line 12                           A Investment income                               Form 4952, line 4a
        P Preproductive period expenses                    See the Partner's Instructions               B Investment expenses                             Form 4952, line 5
        Q Commercial revitalization deduction from                                                      C Fuel tax credit information                     Form 4136
            rental real estate activities                  See Form 8582 Instructions
                                                                                                        D Qualified rehabilitation expenditures (other    See the Partner's Instructions
        R Pensions and IRAs                                See the Partner's Instructions                    than rental real estate)
        S Reforestation expense deduction                  See the Partner's Instructions               E Basis of energy property                        See the Partner's Instructions
        T through V                                        Reserved for future use                      F Recapture of low-income housing credit          Form 8611, line 8
                                                                                                             (section 42(j)(5))
        W Other deductions                                 See the Partner's Instructions               G Recapture of low-income housing credit (other) Form 8611, line 8
        X Section 965(c) deduction                         See the Partner's Instructions               H Recapture of investment credit                  See Form 4255
 14 Self-employment earnings (loss)                                                                      I Recapture of other credits                     See the Partner's Instructions
Note. If you have a section 179 deduction or any partner-level deductions, see the
Partner's Instructions before completing Schedule SE.                                                   J Look-back     interest ' completed
                                                                                                             long-term contracts                          See Form 8697
        A Net earnings (loss) from self-employment         Schedule SE, Section A or B
                                                                                                        K Look-back     interest ' income
        B Gross farming or fishing income                  See the Partner's Instructions                    forecast method                              See Form 8866
        C Gross non-farm income                            See the Partner's Instructions               L Dispositions of property with
                                                                                                             section 179  deductions
 15 Credits
        A Low-income housing credit (section 42(j)(5))                                                  M Recapture of section 179 deduction
            from pre-2008 buildings                                                                     N Interest expense for corporate partners
        B Low-income housing credit (other) from                                                        O through Y
            pre-2008 buildings
                                                                                                        Z Section 199A income
        C Low-income housing credit (section 42(j)(5))
            from post-2007 buildings                                                                   AA Section 199A W-2 wages
                                                                                                       AB Section 199A unadjusted basis                   See the Partner's
        D Low-income housing credit (other) from           See the Partner's Instructions
                                                                                                                                                          Instructions
            post-2007 buildings                                                                        AC Section 199A REIT dividends
        E Qualified rehabilitation expenditures (rental                                                AD Section 199A PTP income
            real estate)
        F Other rental real estate credits                                                             AE Excess taxable income
        G Other rental credits                                                                         AF Excess business interest income
        H Undistributed capital gains credit               Schedule 5 (Form 1040), line 74, box a      AG Gross receipts for section 59A(e)
         I Biofuel producer credit                         See the Partner's Instructions              AH Other information
Partner 1: EKATERINA LYUDKOVSKAYA                                                 Foreign US                           PTPA0312L 12/11/18           Schedule K-1(Form 1065) 2018
Case 1:20-bk-11006-VK   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                        Main Document    Page 31 of 53
Case 1:20-bk-11006-VK   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                        Main Document    Page 32 of 53
                    Case 1:20-bk-11006-VK                            Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                             Desc
                                                                     Main Document    Page 33 of 53

 Fill in this information to identify the case:
 Debtor name Lev Investments, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA - SAN FERNANDO
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 LDI Ventures, LLC                                              investor loans                                                                                        $2,800,000.00
 423 N Palm dr
 Beverly Hills, CA
 90210
 Michael Masinovsky                                             investor loans          Unliquidated                                                                    $228,860.00
 21810 Eaton Place                                              (subject to             Subject to
 Cupertino, CA 95014                                            offset/reduction)       Setoff
 Landmark Land,                                                 Obligation due to       Unliquidated                                                                      $50,000.00
 LLC                                                            terminated
 Attn Alex                                                      escrow
 Polovinchik
 860 Via De La Paz,
 suite E-1
 Pacific Palisades,
 CA 90272
 G&B Law, LLP                                                   legal fees                                                                                                        $0.00
 Attn: James R.
 Felton
 16000 Ventura Blvd.,
 suite 1000
 Encino, CA 91436
 Jeff Nodd, Esq.                                                legal fees              Unliquidated                                                                              $0.00
 15250 Ventura Blvd                                             (contingency
 Encino, CA 91436                                               case)




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 1:20-bk-11006-VK   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                        Main Document    Page 34 of 53
Case 1:20-bk-11006-VK   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                        Main Document    Page 35 of 53
               Case 1:20-bk-11006-VK                                        Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                                    Desc
                                                                            Main Document    Page 36 of 53
 Fill in this information to identify the case:

 Debtor name            Lev Investments, LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $        3,300,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        2,619,550.48

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        5,919,550.48


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        1,065,675.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        3,078,860.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          4,144,535.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                  Desc
                                                              Main Document    Page 37 of 53
 Fill in this information to identify the case:

 Debtor name          Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Checking account at Wells Fargo                        Checking                         9089                                  $28,412.16




            3.2.     Checking account at Wells Fargo Bank                   Checking                         8367                                  $21,138.32



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $49,550.48
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                              Desc
                                                              Main Document    Page 38 of 53
 Debtor         Lev Investments, LLC                                                               Case number (If known)
                Name


           11a. 90 days old or less:                                 0.00     -                                   0.00 = ....                    Unknown
                                              face amount                            doubtful or uncollectible accounts



           11a. 90 days old or less:                         2,570,000.00     -                                   0.00 = ....               $2,570,000.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                             $2,570,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and              Net book value of         Valuation method used   Current value of
           property                                       extent of               debtor's interest         for current value       debtor's interest
           Include street address or other                debtor's interest       (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15               Desc
                                                              Main Document    Page 39 of 53
 Debtor         Lev Investments, LLC                                                         Case number (If known)
                Name

            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Single Family
                     residence located at
                     13854 Albers Street,
                     Sherman Oaks, CA
                     91401                                Fee simple               $3,300,000.00                             $3,300,000.00




 56.        Total of Part 9.                                                                                              $3,300,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Claims and causes of action agains Sensible Consulting
            & Management, Inc. re: usury, fraud and related claims                                                                Unknown
            Nature of claim
            Amount requested                                             $0.00


            Claims against former counsel re: professional
            negligence                                                                                                            Unknown
            Nature of claim
            Amount requested                                             $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15          Desc
                                                              Main Document    Page 40 of 53
 Debtor         Lev Investments, LLC                                                         Case number (If known)
                Name

           Clasim against FR, LLC and co-conspirators related to
           fraud, including, without limittion, hijacking of Debtor's
           real property                                                                                                    Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims against Real Property Trustee, Inc., re wrongful
           foreclosure advise re: Coachella property                                                                        Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims against insurance company for damage and bad
           faith coverage related to Sherman Oaks residence and
           insruance denial of coveage                                                                                      Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
               Case 1:20-bk-11006-VK                               Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                 Desc
                                                                   Main Document    Page 41 of 53
 Debtor          Lev Investments, LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $49,550.48

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,570,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $3,300,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,619,550.48            + 91b.            $3,300,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,919,550.48




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                       Desc
                                                              Main Document    Page 42 of 53
 Fill in this information to identify the case:

 Debtor name          Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        Los Angeles County Tax
 2.1                                                                                                                        $18,000.00           $3,300,000.00
        Collector                                     Describe debtor's property that is subject to a lien
        Creditor's Name                               Single Family residence located at 13854
        P.O. Box 54018                                Albers Street, Sherman Oaks, CA 91401
        Los Angeles, CA
        90054-0018
        Creditor's mailing address                    Describe the lien
                                                      statutory property tax
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
           Yes. Specify each creditor,                Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. Los Angeles County Tax
        Collector
        2. Sensible Consulting &
        Mgmt Inc
        3. Ming Zhou

 2.2    Ming Zhou                                     Describe debtor's property that is subject to a lien                         $0.00         $3,300,000.00
        Creditor's Name                               Single Family residence located at 13854
        Thomas Krantz, Esq.                           Albers Street, Sherman Oaks, CA 91401
        2082 Michelson Drive, Suite
        212
        Irvine, CA 92612
        Creditor's mailing address                    Describe the lien
                                                      investor/creditor obligation (not debtor
                                                      obligation)
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                      Desc
                                                              Main Document    Page 43 of 53
 Debtor       Lev Investments, LLC                                                                    Case number (if known)
              Name

        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                      Disputed
        Specified on line 2.1

        Sensible Consulting &
 2.3                                                                                                                        $1,047,675.00        $3,300,000.00
        Mgmt Inc                                      Describe debtor's property that is subject to a lien
        Creditor's Name                               Single Family residence located at 13854
        c/o John Burgee Esq.                          Albers Street, Sherman Oaks, CA 91401
        20501 Ventura Boulevard,
        Suite 262
        Woodland Hills, CA 91364
        Creditor's mailing address                    Describe the lien
                                                      investor lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known               Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed
        Specified on line 2.1

                                                                                                                               $1,065,675.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Michael Leizerovitz
         15 Via Monarca St.                                                                                    Line   2.3
         Dana Point, CA 92629




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                              Desc
                                                              Main Document    Page 44 of 53
 Fill in this information to identify the case:

 Debtor name         Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                             Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Franchise Tax Board                                       Check all that apply.
           Special Procedures                                         Contingent
           POB 2952                                                   Unliquidated
           Sacramento, CA 95812                                       Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Insolvency I Stop 5022                                     Contingent
           300 N. Los Angeles St., #4062                              Unliquidated
           Los Angeles, CA 90012-9903                                 Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26717                                 Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                       Desc
                                                              Main Document    Page 45 of 53
 Debtor       Lev Investments, LLC                                                                    Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $0.00
           FR, LLC                                                            Contingent
           c/o Michael Shemtoub, Esq.                                         Unliquidated
           4929 Wilshire Blvd., suite 702
           Los Angeles, CA 90010                                              Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Fraudulent lawsuit and lis pendens - listed for notice
                                                                             purposes
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         Unknown
           G&B Law, LLP                                                       Contingent
           Attn: James R. Felton                                              Unliquidated
           16000 Ventura Blvd., suite 1000                                    Disputed
           Encino, CA 91436
                                                                             Basis for the claim:    legal fees
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         Unknown
           Jeff Nodd, Esq.                                                    Contingent
           15250 Ventura Blvd                                                 Unliquidated
           Encino, CA 91436
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    legal fees (contingency case)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.       $50,000.00
           Landmark Land, LLC                                                 Contingent
           Attn Alex Polovinchik                                              Unliquidated
           860 Via De La Paz, suite E-1
                                                                              Disputed
           Pacific Palisades, CA 90272
           Date(s) debt was incurred
                                                                             Basis for the claim:    Obligation due to terminated escrow
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $2,800,000.00
           LDI Ventures, LLC                                                  Contingent
           423 N Palm dr                                                      Unliquidated
           Beverly Hills, CA 90210                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    investor loans
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $228,860.00
           Michael Masinovsky                                                 Contingent
           21810 Eaton Place                                                  Unliquidated
           Cupertino, CA 95014
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    investor loans (subject to offset/reduction)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $0.00
           Real Property Trustee, Inc.                                        Contingent
           P.O. Box 17064                                                     Unliquidated
           Beverly Hills, CA 90209                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    notice only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes

 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                          Desc
                                                              Main Document    Page 46 of 53
 Debtor       Lev Investments, LLC                                                                 Case number (if known)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                           0.00
 5b. Total claims from Part 2                                                                        5b.   +   $                   3,078,860.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                      3,078,860.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                               Desc
                                                              Main Document    Page 47 of 53
 Fill in this information to identify the case:

 Debtor name         Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 1:20-bk-11006-VK                           Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                         Desc
                                                              Main Document    Page 48 of 53
 Fill in this information to identify the case:

 Debtor name         Lev Investments, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
Case 1:20-bk-11006-VK   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                        Main Document    Page 49 of 53




                                           /s/ David B. Golubchik
    Case 1:20-bk-11006-VK   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                            Main Document    Page 50 of 53


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Lev Investments, LLC
                       PO Box 16646
                       Beverly Hills, CA 90209


                       David B. Golubchik
                       Levene, Neale, Bender, Yoo & Brill L.L.P.
                       10250 Constellation Blvd., Suite 1700
                       Los Angeles, CA 90067


                       U.S. Trustee San Fernando Valley
                       915 Wilshire Blvd.
                       Suite 1850
                       Los Angeles, CA 90017


                       FR, LLC
                       c/o Michael Shemtoub, Esq.
                       4929 Wilshire Blvd., suite 702
                       Los Angeles, CA 90010


                       Franchise Tax Board
                       Special Procedures
                       POB 2952
                       Sacramento, CA 95812


                       G&B Law, LLP
                       Attn: James R. Felton
                       16000 Ventura Blvd., suite 1000
                       Encino, CA 91436


                       Internal Revenue Service
                       Insolvency I Stop 5022
                       300 N. Los Angeles St., #4062
                       Los Angeles, CA 90012-9903


                       Jeff Nodd, Esq.
                       15250 Ventura Blvd
                       Encino, CA 91436
Case 1:20-bk-11006-VK   Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15   Desc
                        Main Document    Page 51 of 53



                   Landmark Land, LLC
                   Attn Alex Polovinchik
                   860 Via De La Paz, suite E-1
                   Pacific Palisades, CA 90272


                   LDI Ventures, LLC
                   423 N Palm dr
                   Beverly Hills, CA 90210


                   Los Angeles County Tax Collector
                   P.O. Box 54018
                   Los Angeles, CA 90054-0018


                   Michael Leizerovitz
                   15 Via Monarca St.
                   Dana Point, CA 92629


                   Michael Masinovsky
                   21810 Eaton Place
                   Cupertino, CA 95014


                   Ming Zhou
                   Thomas Krantz, Esq.
                   2082 Michelson Drive, Suite 212
                   Irvine, CA 92612


                   Real Property Trustee, Inc.
                   P.O. Box 17064
                   Beverly Hills, CA 90209


                   Sensible Consulting & Mgmt Inc
                   c/o John Burgee Esq.
                   20501 Ventura Boulevard, Suite 262
                   Woodland Hills, CA 91364
     Case 1:20-bk-11006-VK                        Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                    Desc
                                                  Main Document    Page 52 of 53


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
David B. Golubchik 185520
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234
California State Bar Number: 185520 CA




 Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         Lev Investments, LLC                                                 ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,   David B. Golubchik 185520                                                , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
          Case 1:20-bk-11006-VK                     Doc 1 Filed 06/01/20 Entered 06/01/20 14:44:15                                                    Desc
                                                    Main Document    Page 53 of 53


[Check the appropriate boxes and, if applicable, provide the required information.]
1.          I have personal knowledge of the matters set forth in this Statement because:
             I am the president or other officer or an authorized agent of the Debtor corporation
             I am a party to an adversary proceeding
             I am a party to a contested matter
             I am the attorney for the Debtor corporation
2.a.         The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
              class of the corporation’s(s’) equity interests:
              [For additional names, attach an addendum to this form.]
     b.      There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.
June 1, 2020                                                                              By:     /s/ David B. Golubchik
Date                                                                                              Signature of Debtor, or attorney for Debtor

                                                                                          Name:         David B. Golubchik 185520
                                                                                                        Printed name of Debtor, or attorney for
                                                                                                        Debtor




___________________________________________________________________________
                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
